Citation Nr: 1438384	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neurological disability, to include multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1990 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, where the case was temporarily transferred from the RO in Detroit, Michigan.    

In May 2014, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the delay, but finds that additional development is necessary before a decision can be made on the issue on appeal. 

The Veteran asserts that he has MS as a result of his active service.  The Veteran has stated that he was exposed to hazardous chemicals in active service, the loading and unloading of which was part of his military occupation (MO).  The Veteran has submitted an April 2014 statement from a fellow Veteran, who attested to the fact that the Veteran worked in a section which handled dangerous, hazardous, and classified materials, and that the Veteran worked "hot spot" operations involving moving contaminated cargo returning from the Persian Gulf.

The Veteran has reported that he noticed tremors of his head and extremities already in active service, and definitely by 1995, when his private physician also started noticing the tremors.  The Veteran submitted lay statements from his former in-laws and two of his sisters attesting to the fact that his health deteriorated after he separated from service.  

In June 2008, the Veteran underwent a VA examination.  The examiner stated that the Veteran did not have MS. The examiner also noted that the Veteran reported having head tremors since he was about 13, and hand tremors since he was in his early 20s.  The examiner did not opine as to what, if any, neurological disorder the Veteran did suffer from.

In October 2008, the Veteran underwent a neurological evaluation at the VA Medical Center (VAMC).  The evaluating physician opined that the Veteran had chronic progressive MS since 2000.  In a November 3, 2008, addendum, the same doctor related that, based on neuroimaging, the etiology of the Veteran's chronic movement disorder had not been determined.  In a longer note dated November 3, 2008, the physician wrote that the diagnosis was chronic progressive central nervous system (CNS) disorder since 2000, and that the etiology may be MS or a CNS disorder.  On November 4, 2008 the same physician wrote a note which stated that, on further review of the MRI scan of the brain, he now diagnosed a movement disorder since 2000 with a tremor, the etiology of which may be psychogenic.    

In several places in the VAMC treatment records, it was noted that the Veteran had a history of MS (for example, in the February 21, 2006 treatment note), and had a history of tremors.  

The Veteran has mentioned in several instances that he is currently receiving Social Security Administration (SSA) benefits, but it unclear for which condition or conditions he receives them.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).

The record also reflects that the Veteran has been treated by multiple VAMCs (Ann Arbor, Detroit, Saginaw, and Claire, all in Michigan) and multiple private physicians Dr. Fuentes and Dr. Mesternet).  Treatment records that are not already part of the claims file from those VAMCs and private physicians should be obtained, including and post-December 2010 treatment records.
 
Based on all of the foregoing, the Board finds that the Veteran should be offered another VA examination to determine the nature and etiology of his neurological disorder, to include MS or any other neurological disability.  No examination to this point has considered and assessed the totality of the Veteran's complicated medical history, has reconciled the sometimes-conflicting diagnosis he has received, or has opined as to whether the Veteran's MS (or any other possible neurological disability) was etiologically related to his in-service hazardous materials exposure.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current neurological disability, to include MS.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any outstanding VA treatment records dated after December 2010 from the VAMCs in Ann Arbor, MI, Detroit, MI, Saginaw, MI, and Claire, MI.  For non-VA (private) medical treatment records, begin your search with records from Drs. Fuentes and Mesternet, whose addresses should be found in the claims file. 

a. Attempt to obtain these records, and any other pertinent records, and associate them with the claims file.  Document all efforts to obtain any outstanding VA and non-VA treatment records, and document all responses received from all attempts to obtain the records.    

b. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Obtain the SSA records associated with the Veteran's disability award, to include clinical and medical records supporting that award, and associate them with the claims file.

3. Then, schedule the Veteran for a VA neurological examination with a neurologist, or another appropriate physician, to ascertain the nature and etiology of any current neurological disorder which he has, to include MS.  The examiner must review the Veteran's complete claims file, and must note that review in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  The rationale for all opinions expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. The examiner should address the following: 

a. Examine the Veteran to diagnose any and all current neurological disabilities, to include MS.
 
b. For every neurological disability diagnosed, to include MS, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current neurological disability, to include MS, is etiologically related (incurred in, caused or aggravated by) the Veteran's active service.  Further state whether it is at least as likely as not that any neurological disorder was manifested within one year of active service or, in the case of MS, within seven years of active service.

Directly address the conflicting opinions and the conflicting diagnoses in the Veteran's claims file, and the lay statements from the Veteran and his family members which speak to the progression of the Veteran's post-service symptomatology.  Also discuss whether any symptoms present during service, as documented by the Veteran's service medical records and the Veteran himself, were early manifestations of a neurological disability, to include MS.  

c. For every neurological disability diagnosed, to include MS, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current neurological disability, to include MS, is etiologically related (incurred in, caused or aggravated by) the Veteran's exposure to hazardous chemicals in active service, as documented by his MO description contained in the claims file, his reports of what his MO consisted of, and the lay statement of another Veteran who served with him and attested to the Veteran's MO.

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



